     Case 3:15-cv-06424 Document 209 Filed 10/18/18 Page 1 of 1 PageID #: 10389



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


CLAUDE R. KNIGHT and
CLAUDIA STEVENS, individually
and as Personal Representatives of
the Estate of Betty Erelene Knight, deceased,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:15-6424

BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC.

                               Defendant.


                                      JUDGMENT ORDER


         This case was tried to a jury from October 3, 2018 to October 5, 2018; October 9, 2018 and

October 10, 2018; and from October 15, 2018, to October 17, 2018. After deliberations, the jury

returned a verdict in favor of the plaintiffs and against the defendant. The Court ORDERS that

the verdict form be filed and that judgment be entered in favor of the plaintiffs and against the

defendant in accordance with the verdict form.

         The Court DIRECTS the Clerk to send a certified copy of this Judgment Order to the all

counsel of record.

                                              ENTER:         October 18, 2018




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
